In an action to enforce the terms of certain promissory notes, the defendant appeals from an order of the Supreme Court, Suffolk County *443(Leis, J.), dated February 28, 1989, which granted the plaintiffs motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs motion is denied.
Summary judgment having been denied to the plaintiff by a prior order of the court, and that determination having become the law of the case, it was improper for the court, as a court of coordinate jurisdiction, to grant the plaintiffs subsequent motion for the identical relief based on identical facts (see, Siegel, NY Prac § 448; 1 Carmody-Wait 2d, §§ 2:64-2:69; see, Matter of Dondi v Jones, 40 NY2d 8, 15; State of New York v Barclays Bank, 151 AD2d 19, 21, affd 76 NY2d 533; see also, Merrill v Robinson, 106 AD2d 818), and we decline to address the merits of the plaintiffs entitlement to summary judgment (see, Post v Post, 141 AD2d 518, 519). Bracken, J. P., Brown, Kunzeman and Harwood, JJ., concur.